Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.  Claims 1, 3-14 and 16-22 are pending in this application, and are examined herein to the extent they read on the elected species; see item no. 7 of the Office Action of June 4, 2020.

         Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For purposes of this Action “the time the application was filed” is considered to be December 11, 2013, the filing date of Application no. 14/102,753, from which the present application descends.
Specifically, nothing in the specification as originally filed appears to disclose the concept of an ultimate tensile strength “at least 800 percent higher” than that of a conventional micrograined material, as recited in claim 22.

Claims 1, 3-14 and 16-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 1 as amended is a product-by-process claim directed to an “annealed” metallic material manufactured by a method comprising several steps, thereby yielding the annealed metallic material.  However, none of the steps recited in the claim appear to involve annealing in any manner.  Therefore it is unclear what the term “annealed” metallic material signifies, i.e. does annealing occur in one or more of the recited steps or is the claim directed to a material that has been subjected to annealing prior to any of the recited steps?  Clarification is required.
b) In claim 22, it is unclear what the definition is of a “conventional” micrograined material, i.e. it is unclear what features or limitations would be required to be present in such a material, such that one could compare the ultimate tensile strength of a material to that of a so-
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over the Nurislamova et al. Philosophical Magazine Letters article.
The Nurislamova article discloses a 6061 alloy composition having strength values as recited in the instant claims; see Table 1 of Nurislamova.  In this respect, it is noted that 660 and 690 MPa are approximately equal to 95 and 100 ksi, respectively.  The Nurislamova material has nanoscale grains of a size of about 100 nm, in accord with claim 21; see the bottom portion of page 4 of Nurislamova.  The tensile test specimen described in the “Experimental Methods” section of Nurislamova is considered equivalent to a “plate” as recited in instant claim 6.  
Nurislamova does not specify the process limitations recited in product-by-process terms in instant claims 1, 7-11 and 20, and particularly does not specify an “annealed” material as 
a) A product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  In the present case, Applicant has not met this burden.
b) With respect to an “annealed” material, the only apparent result of the material being “annealed” is that is has an ultimate tensile strength of at least about 60 ksi (claim 1) or 30 ksi (claim 11).  The material disclosed by Nurislamova clearly meets these limitations of the instant claims.
Thus, the materials as presently claimed are held to be prima facie obvious in view of the disclosure of Nurislamova et al.

8.	Claims 1, 3-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US 2012/0055591).
Kamat example 4 and Fig. 36 discloses 6061 aluminum alloys processed so as to have yield strength values as recited in the instant claims.  Kamat does not disclose the ultimate tensile strength of those materials, does not disclose the grain size recited in claim 21, and does not disclose the process steps recited in product-by-process terms in instant claims 1, 7-10 and 20.  However,
a) Given that the prior art material is of the same composition as the claimed material, and given further that at least some properties of the prior art material (e.g. yield strength) are the same as those claimed, it is a reasonable assumption that other mechanical properties of 
b) With respect to grain size, it is a basic concept in metallurgy that grain size and strength of a material are inversely related, e.g. by the Hall-Petch relationship.  Therefore it is a reasonable assumption that the increased strength achieved by increasing the percentage of cold work, as illustrated in Kamat Fig. 36, would be accompanied by a decrease in the grain size of the material being worked.  One of skill in the art would easily be able to select an appropriate amount of cold work consistent with the disclosure of Kamat, to increase the strength to a desired level, and such work would include a reduction in the grain size of the material.
c) The process steps recited in the instant claims do not signify a patentably distinguishable product from the prior art, for reasons set forth in item no. 7 supra.
d) Particularly with respect to ultimate tensile strength, Fig. 36 of Kamat discloses embodiments in which the yield strength is as high as 55.9 ksi.  Since the ultimate tensile strength of an alloy will be higher than its yield strength, such embodiments will have an ultimate tensile strength within the ranges of claims 11, 12 and 13 (at least 30, 40 and 50 ksi, respectively).  Claims 1 and 14 require ultimate tensile strength of at least 60 or 61 ksi, which are only several ksi higher than the yield strength value noted in Kamat Fig. 36.  It is therefore reasonable to suggest that the Kamat materials would possess the ultimate tensile strength values of those claims as well.
Thus, the disclosure of Kamat et al. is held to create a prima facie case of obviousness of a material as presently claimed.

			

Response to Arguments
9.	In remarks filed December 16, 2020, Applicant asserts that Nurislamova does not disclose a composition that maintains an ultimate tensile strength of at least 60 ksi after annealing, that the presently claimed product-by-process limitations in fact result in a patentably distinguishable product from the prior art (as evidenced by para. [0032] of the present specification), that Kamat states that a 6061 alloy does not achieve a 60 ksi strength level, and/or that Kamat specifically points to why one would not anneal a 6XXX alloy.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because:
a) While Nurislamova does not disclose annealing, the UTS value set forth in Table 1 of Nurislamova is so far in excess of that required by the instant claims that even if one were to subject the Nurislamova material to some small amount of annealing, the UTS would still be likely to fall within the claimed ranges.
b) With respect to evidence in the specification of unexpected results, para. [0032] merely states that “varying one or more of the process parameters…may impact one or more of the material performance characteristics of the final wrought metallic product.”  It does not relate any specific process parameter to ultimate tensile strength or to any other claimed characteristic.
c) Kamat para. [0226] states that 6061 (and several other alloys) do not achieve a 60 ksi yield strength.  It does not make any statement regarding ultimate tensile strength of those alloys and, as explained in the rejection supra, one would expect that a material with a yield strength of 55.9 ksi as disclosed by Kamat would have an ulitimate tensile strength the same as or approaching that presently claimed.
may be absent of any anneal steps, but does not prohibit one from carrying out such a step.

10.	The remainder of the art cited herein is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 25, 2021